Denied and Opinion Filed April 26, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00118-CV

      IN RE ADMATT PAINTING & CONSTRUCTION, INC., Relator

           Original Proceeding from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-02082-A

                         MEMORANDUM OPINION
                    Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Schenck
      Relator’s February 24, 2021 petition for writ of mandamus asks us to consider

whether the trial court clearly abused its discretion by dismissing the underlying suit

for want of prosecution without ruling on relator’s motion for default judgment.

Entitlement to mandamus relief requires relator to show that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

After reviewing the petition and record, we conclude that relator has failed to show

that it lacks an adequate remedy by appeal. See Unifund CCR Partners v. Smith, No.
05-07-01449-CV, 2009 WL 2712385, at *1 (Tex. App.—Dallas Aug. 31, 2009, pet.

dism’d) (mem. op.) (reviewing on appeal whether trial court failed to rule on motion

for default judgment before dismissing suit for want of prosecution). Accordingly,

we deny mandamus relief. See TEX. R. APP. P. 52.8(a).



                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE


210118F.P05




                                        –2–